ALLEN, J.
Epitomized Opinion
The city of Finlay, O., passed an ordinance whic so far as it relates to this case, is identical wi the so-called Crabbe Act.
Section 2 of the ordinance, as does the act, 6212-' GC., provides that the terms “Give away” ai “possess” shall not apply to liquors in a bona fi private dwelling.
torneys — George H. Phelps, Findlay, for White; 5. Snook, Findlay, for the City.
Section 3, and 6212-15 oí the Act, defined several crimes that are punishable.
White was convicted of having unlawful possession of intoxicating liquors under the ordinance and the conviction was affirmed by the Court of Appeals. He carried the case to the Supreme Court, claiming unconstitutionality because discrimination and immunity exists in both the act and the ordinance, in favor of occupants and owners of private dwellings, under which it is lawful for them to possess and give away such liquors.
The Supreme Court held, in affirming the judg-nent of the Court of Appeals, that the classification nade in the act and ordinance is not unreasonable. That it is reasonable that the home, where used for he legitimate purposes of a home, shall be safe rom a search and seizure, but that the home when ¡sed as a cloak for crime shall not receive the pro-ection of a home. Moreover, that the law acts upon every person who comes within the ;es established in the law. It may operate nst the man “without a home.” Equally it may ate against the man “with a home.” In fact, defendants whose convictions have been upheld r this statute for the most part have homes, the fact that they had homes did not exempt i from the operation of the statute,